Exhibit 10.4

AVICI SYSTEMS INC.

AMENDED AND RESTATED 2000 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN

1. Purpose. This Non-Qualified Stock Option Plan, to be known as the Amended and
Restated 2000 Non-Employee Director Stock Option Plan (hereinafter, this “Plan”)
is intended to promote the interests of Avici Systems Inc. (hereinafter, the
“Company”) by providing an inducement to obtain and retain the services of
qualified persons who are not employees or officers of the Company to serve as
members of its Board of Directors (the “Board”).

2. Available Shares. The total number of shares of common stock, par value
$.0001 per share, of the Company (the “Common Stock”) for which options may be
granted under this Plan shall initially be 130,000 shares, subject to adjustment
in accordance with paragraph 11 of this Plan, which number shall automatically
increase on January 1 of each year, beginning with January 1, 2001, by such
number of shares as is equal to the number of shares necessary to cause the
total number of shares then available to be issued pursuant to the Plan (after
deducting shares issued upon exercise of options under the Plan and shares
issuable pursuant to outstanding options under the Plan) to be 130,000, subject
to adjustment in accordance with paragraph 11 of this Plan. Shares subject to
this Plan are authorized but unissued shares or shares that were once issued and
subsequently reacquired by the Company. If any options granted under this Plan
are surrendered before exercise or lapse without exercise, in whole or in part,
the shares reserved therefor shall continue to be available under this Plan.

3. Administration. This Plan shall become effective on the date on which the
Common Stock becomes registered under the Securities Exchange Act (the “Initial
Public Offering Date”). This Plan shall be administered by the Board or by a
committee appointed by the Board (the “Committee”). In the event the Board fails
to appoint or refrains from appointing a Committee, the Board shall have all
power and authority to administer this Plan. In such event, the word “Committee”
wherever used herein shall be deemed to mean the Board. The Committee shall,
subject to the provisions of the Plan, have the power to construe this Plan, to
determine all questions hereunder, and to adopt and amend such rules and
regulations for the administration of this Plan as it may deem desirable. No
member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to this Plan or any option granted
under it.

4. Automatic Grant of Options. Subject to the availability of shares under this
Plan, each person who is a member of the Board and who is not an employee or
officer of the Company or any subsidiary (a “Non-Employee Director”) on the date
of each annual meeting of stockholders of the Company (each, an “Annual Meeting
Date”) shall be automatically granted on such date, without further action by
the Board, an option to purchase 4,875 shares of the Common Stock (the “Annual
Grant”).

Subject to the availability of shares under this Plan, each Non-Employee
Director on the Initial Public Offering Date shall be automatically granted on
such date, without further action by the Board, an option to purchase 13,000
shares of Common Stock (the “Existing Director Grant”), unless such Non-Employee
Director has been granted an option to purchase at least 13,000 shares of Common
Stock in fiscal year 2000 pursuant to the Company’s 1997 Stock Incentive Plan.

Subject to the availability of shares under this Plan, each Non-Employee
Director first elected to the Board following the Initial Public Offering Date
shall be automatically granted on the date such person is first elected to the
Board, without further action by the Board, an option to purchase 11,375 shares
of the Common Stock (the “Election Grant”).

The options to be granted under this paragraph 4 shall be the only options ever
to be granted at any time to such member under this Plan. The number of shares
covered by outstanding options granted under this paragraph 4 or for which
options may subsequently be granted under this paragraph 4 shall be subject to
adjustment in accordance with the provisions of paragraph 11 of this Plan.

5. Option Price. The purchase price of the stock covered by an option granted
pursuant to this Plan shall be 100% of the fair market value of such shares on
the day the option is granted; provided, however, that the purchase price of the
stock covered by an Existing Director Grant shall be equal to 100% of the price
per share at which the Common Stock is initially sold to the public in the
initial public offering of the Common Stock without regard to any applicable
underwriting discounts or commissions. The option price will be subject to
adjustment in accordance with the provisions of paragraph 11 of this Plan. For
purposes of this Plan, if, at the time an option is granted under the Plan, the
Company’s Common Stock is publicly traded, “fair market value” shall be
determined as of the last business day for which the prices or quotes discussed
in this sentence are available prior to the date such option is granted and
shall mean (i) the closing price (on that date) of the Common Stock on the
Nasdaq Global Market or other principal national securities exchange on which
the Common Stock is traded, if the Common Stock is then traded on a national
securities exchange; or (ii) the closing bid price (or average of bid prices)
last quoted (on that date) by an established quotation service for
over-the-counter securities, if the Common Stock is not reported on a principal
national securities exchange.



--------------------------------------------------------------------------------

6. Period of Option. Unless sooner terminated in accordance with the provisions
of paragraph 9 of this Plan, an option granted hereunder shall expire on the
date which is ten (10) years after the date of grant of the option.

7. Vesting of Shares and Non-Transferability of Options. Options granted under
this Plan shall not be exercisable until they become vested. Options granted
under this Plan shall vest in the optionee and thus become exercisable in
accordance with the following schedule, provided that the optionee has
continuously served as a member of the Board through such vesting date:

Annual Grant:

 

Option Shares for which

Option Will be Exercisable

  

Date of Vesting

    1,625

   Date of grant

    an additional 813

   One year from the date of grant or, if earlier, the day immediately prior to
the first Annual Meeting Date following the grant date

    an additional 812

   Two years from the date of grant or, if earlier, the day immediately prior to
the second Annual Meeting Date following the grant date

    an additional 813

   Three years from the date of grant or, if earlier, the day immediately prior
to the third Annual Meeting Date following the grant date

    an additional 812

   Four years from the date of grant or, if earlier, the date immediately prior
to the fourth Annual Meeting Date following the grant date

The foregoing number of shares for which such options will become exercisable
shall be subject to adjustment in accordance with paragraph 11.

Existing Director Grant and Election Grant:

 

Percentage of Option

Shares for which

Option Will be Exercisable

  

Date of Vesting

25%

   One year from the date of grant

50%

   Two years from the date of grant

75%

   Three years from the date of grant

100%

   Four years from the date of grant

In the event any optionee’s service as a member of the Board terminates as of an
Annual Meeting Date occurring within thirty (30) days prior to the date any
option installment would otherwise have vested had such optionee continued to
serve as a member of the Board, then notwithstanding the foregoing, such
installment shall be vested and exercisable as of such Annual Meeting Date.

The number of shares as to which options may be exercised shall be cumulative,
so that once the option shall become exercisable as to any shares it shall
continue to be exercisable as to said shares, until expiration or termination of
the option as provided in this Plan.

8. Non-transferability. Any option granted pursuant to this Plan shall not be
assignable or transferable other than by will or the laws of descent and
distribution or pursuant to a domestic relations order and shall be exercisable
during the optionee’s lifetime only by him or her.



--------------------------------------------------------------------------------

9. Termination of Option Rights.

(a) In the event an optionee ceases to be a member of the Board for any reason
other than death or permanent disability, any then unexercised portion of
options granted to such optionee shall, to the extent not then vested,
immediately terminate and become void; any portion of an option which is then
vested but has not been exercised at the time the optionee so ceases to be a
member of the Board may be exercised, to the extent it is then vested, by the
optionee within 180 days of the date the optionee ceased to be a member of the
Board, but not later than the scheduled expiration of the date of the option;
and all options shall terminate after such 180 days have expired.

(b) In the event that an optionee ceases to be a member of the Board by reason
of his or her death or permanent disability, any option granted to such optionee
shall be immediately and automatically accelerated and become fully vested and
all unexercised options shall be exercisable by the optionee (or by the
optionee’s personal representative, heir or legatee, in the event of death)
until the scheduled expiration date of the option.

10. Exercise of Option. Subject to the terms and conditions of this Plan and the
option agreements, an option granted hereunder shall, to the extent then
exercisable, be exercisable in whole or in part by giving written notice to the
Company by mail or in person addressed to Avici Systems Inc., at its principal
executive offices, stating the number of shares with respect to which the option
is being exercised, accompanied by payment in full for such shares. Payment may
be (a) in United States dollars in cash or by check, (b) in whole or in part in
shares of the Common Stock of the Company already owned by the person or persons
exercising the option or shares subject to the option being exercised (subject
to such restrictions and guidelines as the Board may adopt from time to time),
valued at fair market value determined in accordance with the provisions of
paragraph 5 or (c) consistent with applicable law, through the delivery of an
assignment to the Company of a sufficient amount of the proceeds from the sale
of the Common Stock acquired upon exercise of the option and an authorization to
the broker or selling agent to pay that amount to the Company, which sale shall
be at the participant’s direction at the time of exercise. There shall be no
such exercise at any one time as to fewer than twenty-five (25) shares or all of
the remaining shares then purchasable by the person or persons exercising the
option, if fewer than twenty-five (25) shares. The Company’s transfer agent
shall, on behalf of the Company, prepare a certificate or certificates
representing such shares acquired pursuant to exercise of the option, shall
register the optionee as the owner of such shares on the books of the Company
and shall cause the fully executed certificate(s) representing such shares to be
delivered to the optionee as soon as practicable after payment of the option
price in full. The holder of an option shall not have any rights of a
stockholder with respect to the shares covered by the option, except to the
extent that one or more certificates for such shares shall be delivered to him
or her upon the due exercise of the option.

11. Adjustments Upon Changes in Capitalization and Other Events. Upon the
occurrence of any of the following events, an optionee’s rights with respect to
options granted to him or her hereunder shall be adjusted as hereinafter
provided:

(a) Stock Dividends and Stock Splits. If the shares of Common Stock shall be
subdivided or combined into a greater or smaller number of shares or if the
Company shall issue any shares of Common Stock as a stock dividend on its
outstanding Common Stock, the number of shares of Common Stock deliverable upon
the exercise of previously outstanding options shall be appropriately increased
or decreased proportionately, and appropriate adjustments shall be made in the
purchase price per share to reflect such subdivision, combination or stock
dividend.

(b) Recapitalization and Distribution Adjustments. If the Company is to be
consolidated with or acquired by another entity in a merger, sale of all or
substantially all of the Company’s assets or otherwise, each option granted
under this plan which is outstanding but unvested as of the effective date of
such event shall become exercisable in full thirty (30) days prior to the
effective date of such event. In the event of an extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off, split-up, or other similar change in
capitalization or event, or any distribution to holders of Common Stock other
than a normal cash dividend, adjustments in the number and kind of shares
authorized by this Plan and in the number and kind of shares covered by, and in
the option price of outstanding options under this Plan shall be adjusted by the
Board (or substituted Options may be made), in order in the case of each
outstanding Option to preserve the economic value of the Option. Notwithstanding
the foregoing, no such adjustment shall be made which would, within the meaning
of any applicable provisions of the Internal Revenue Code of 1986, as amended,
constitute a modification, extension or renewal of any Option or a grant of
additional benefits to the holder of an Option.

(c) Issuances of Securities. Except as expressly provided herein, no issuance by
the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares subject to Options.

(d) Adjustments. Upon the happening of any of the foregoing events described in
subparagraphs 11(a) and (b), the class and aggregate number of shares set forth
in paragraph 2 available under this Plan, the number of shares that are subject
to, and the exercise price of, outstanding options which previously have been
granted under this Plan, and the number of shares for which options



--------------------------------------------------------------------------------

may subsequently be granted under the Plan shall be adjusted by the Board (or
substituted Options may be made), in order in the case of each outstanding
Option to preserve the economic value of the Option. Adjustments under this
paragraph 11 shall be mandatory and shall be final, binding and conclusive.

(e) Repricing. No option granted under this Plan may be repriced through by
cancellation or amendment of such option without approval of the shareholders of
the Company (except pursuant to this paragraph 11) if the effect would be to
reduce the exercise price for the shares underlying such option.

12. Restrictions on Issuance of Shares. Notwithstanding the provisions of
paragraphs 4 and 11 of this Plan, the Company shall have no obligation to
deliver any certificate or certificates upon exercise of an option until one of
the following conditions shall be satisfied:

(i) The issuance of shares with respect to which the option has been exercised
is at the time of the issue of such shares effectively registered under
applicable Federal and state securities laws as now in force or hereafter
amended; or

(ii) Counsel for the Company shall have given an opinion that the issuance of
such shares is exempt from registration under Federal and state securities laws
as now in force or hereafter amended;

and the Company has complied with all applicable laws and regulations with
respect thereto, including without limitation all regulations required by any
stock exchange upon which the Company’s outstanding Common Stock is then listed.

13. Legend on Certificates. The certificates representing shares issued pursuant
to the exercise of an option granted hereunder shall carry such appropriate
legend, and such written instructions shall be given to the Company’s transfer
agent, as may be deemed necessary or advisable by counsel to the Company in
order to comply with the requirements of the Securities Act of 1933 or any state
securities laws.

14. Representation of Optionee. If requested by the Company, the optionee shall
deliver to the Company written representations and warranties upon exercise of
the option that are necessary to show compliance with Federal and state
securities laws, including representations and warranties to the effect that a
purchase of shares under the option is made for investment and not with a view
to their distribution (as that term is used in the Securities Act of 1933).

15. Option Agreement. Each option granted under the provisions of this Plan
shall be evidenced by an option agreement, which agreement shall be duly
executed and delivered on behalf of the Company and by the optionee to whom such
option is granted. The option agreement shall contain such terms, provisions and
conditions not inconsistent with this Plan as may be determined by the officer
executing it.

16. Termination and Amendment of Plan. The Board may at any time terminate this
Plan or make such modification or amendment thereof as it deems advisable;
provided, however, that the Board may not, without approval of the stockholders,
(a) increase the maximum number of shares for which options may be granted under
this Plan (except by adjustment pursuant to paragraphs 2 and 11), (b) materially
modify the requirements as to eligibility to participate in this Plan or
(c) materially increase benefits accruing to option holders under this Plan.
Termination or any modification or amendment of this Plan shall not, without
consent of a participant, affect his or her rights under an option previously
granted to him or her.

17. Withholding of Income Taxes. Upon the exercise of an option, the Company, in
accordance with Section 3402(a) of the Internal Revenue Code, may require the
optionee to pay withholding taxes in respect of amounts considered to be
compensation includible in the optionee’s gross income.

18. Compliance with Regulations. It is the Company’s intent that the Plan comply
in all respects with Rule 16b-3 under the Securities Exchange Act of 1934 (or
any successor or amended provision thereof) and any applicable Securities and
Exchange Commission interpretations thereof. If any provision of this Plan is
deemed not to be in compliance with Rule 16b-3, the provision shall be null and
void.



--------------------------------------------------------------------------------

19. Governing Law. The validity and construction of this Plan and the
instruments evidencing options shall be governed by the laws of the Commonwealth
of Massachusetts, without giving effect to the principles of conflicts of law
thereof.

Amendment and Restatement adopted by Board of Directors

April 18, 2007

Amendment and Restatement adopted by Stockholders

May 31, 2007

1.3:1 adjustment to the number of shares available for grant under the Plan
pursuant to Section 11 of the Plan as determined by the Subcommittee of the
Compensation Committee of the Board of Directors in connection with an
extraordinary cash dividend declared on April 22, 2007 and payable on June 22,
2007

Effective June 11, 2007